DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			      Claim Objections,
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
There are two claims 48.
Mis-numbered (second) claim 48 has been renumbered 49.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 30-34, 36-41, 43-47 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Sai et al (US 2012/0062689) in view of Seth et al (US 2017/0235740) and further in view of Kawamura et al (US 2009/0116563) or Huang et al (US 9,736,429).
1-29. (Cancelled)
Claims 30, 37 and 44, Sai teaches a method, a non-transitory, computer-readable medium and a system for controlling media streams comprising:
receiving media streams during a call, wherein the media streams comprise audio data; (Fig. 2, MCU 202 receives Audio, video, and other data from endpoints 203-208, [0018]);
mixing the media streams to generate a mix of media streams; (Fig. 3, Audio/Video Mod 303 of MCY 202 mixes audio and video streams… generate output streams…sent to one or more of the endpoints 203-208, [0020]);
causing to generate an archive file, wherein the archive file comprises call details and audio data from the mix of media streams; (Sai: history of connection set-up, i.e., gathering phase, [0025], establishing connection, [0019], authentication with username/password, [0021] and other personalized parameters, [0024-0026].  
Similarly, Seth: customer profile or interaction history related customer's activities… and the like, [0024]; including voice conversation between the customer and the agent, [0011] can be recorded and a speech-to-text transcript containing the messages of the voice conversation can be generated at a later time or in real-time, [0027]);
(Sai does not teach, but Seth details “voice conversation between the customer and the agent can be recorded and a speech-to-text transcript containing the messages of the voice conversation can be generated at a later time or in real-time, [0027]);
causing to display the transcription during the call, (Sai does not teach, but Seth: [0027]); and
terminating the call in response to receiving input for termination of the call (Both Sai and Seth do not explicitly teach this feature… but this is obvious since they both present their teaching in light of a conference call or a n engagement between a customer and a call agent of a call center… at some point of the conversation, the conversation has to end initiated by either party…. To support this obviousness:
(i)	Kawamura teaches the feature via Fig. 4 and [0086-0087]; or
(ii)	Huang similarly details via fig. 5B, col. 5, lines 49-64.
Therefore it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Seth into the teaching of Sai for the purpose of presenting another engaging technique, i.e., converted text for viewing of the conversation in addition to voice conversation,... and also incorporate the teaching of Kawamura or Huang into the teaching of Sai for proper notification of call termination for proper reduction of bandwidth use. 

Claims 31, 38 and 45, further comprising: outputting the mix of media streams through a speaker during the call. (Sai: Fig. 5, [0024]).

Claims 32, 39 and 46, wherein receiving media streams during the call comprises receiving media streams through WebRTC. (Sai: Web server/browser, [0021] during the videoconferencing, [0028]; Seth: utilizes web session, [0026] for voice conversation… as a speech-to-text transcription… in real-time, [0011]; tagging message in real time, [0023]; supervising conversation in real time, [0029]).
 
Claims 33, 40 and 47, wherein the media streams further comprise video data. (Sai: [0018, 0020]);

Claims 34 and 41, further comprising:  causing to display the call details in a display screen. (Seth, Fig. 3 and [0046-0048]).

Claims 36, 43 and 49, receiving recorded audio data of the call, wherein the call is a WebRTC call; and outputting the recorded audio data through a speaker during the WebRTC call. (Sai: Typically, the host user can select one or more previously stored audio files in the database 305, and stream the audio content of the audio file to the guest user, [0025]).

Claims 35, 42 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Sai in view of Seth and further in view of Clark et al (US 2010/0114896).

Clark teaches “if one user in the particular household is engaged in an active telephony session using one of the plurality of telephones installed in the household and, if a second incoming call is placed to the household telephone number, in the absence of any special telephony features provisioned in association with the household telephone number, the second incoming call cannot be completed and the initiator of the second incoming call will likely get a busy signal, [0002, 0089]”.

Therefore, it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Clark into the teaching of Sai for the purpose of notifying the second call initiator that the called party is busy and unable to take the call… so that the initiator can take appropriate action.
 
Response to Arguments
Applicant’s arguments with respect to the current claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
				Conclusion			
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949.  The examiner can normally be reached on Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/PHUNG-HOANG J NGUYEN/           Primary Examiner, Art Unit 2651